DETAILED ACTION
This action is in response to the Request for Continued Examination (RCE) 10/13/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant(s) argue(s) in page 7 - 8 with respect to claim 11:
“Claim 11 now requires the following limitations: said primary winding of said transformer connected in series in a phase line of the energy transmission network such that said primary winding of said transformer divides the phase line of the energy transmission network. Colak does not teach the limitations of claim 11 that are copied above (see, for example, figure 2 a of Colak).”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., said primary winding of said transformer connected in series in a phase line of the energy transmission network such that said primary winding of said transformer divides the phase line of the energy transmission network) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant(s) argue(s) in page 7 - 8 with respect to claim 11:
“The circuit disclosed by Colak is not configured to simulate the connection of an
impedance to the energy transmission network. Rather, the circuit disclosed by
Colak provides DC offset compensation (see, for example, paragraphs 6 — 8).”

	In response, the examiner submits that said limitation is taught by Rigby in the current Non-Final Office Action.  Further, with respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant(s) argue(s) in pages 9 - 10 with respect to claim 20:
“Rigby does not teach a multi-level power converter that includes a multiplicity of
modules that form an electrical module series circuit. Rather, it is believed that each
alleged module in Rigby would consist of two diode branches connected in parallel
with each other and in parallel with a storage capacitor. These alleged modules are
connected in parallel with each other. They are not connected in series. Moreover,
the voltage, which is applied to the secondary winding of a transformer having a
primary connected in a phase line, is not obtained from a multilevel power converter, 
but rather is merely obtained from one module consisting of two diode branches 
connected in parallel with each other and in parallel with a storage capacitor.
Rigby does not teach that each one of a multiplicity of modules includes its own
respective module energy store. Rather, Rigby teaches a circuit that includes only
one shared energy store in the form of a capacitor and all of the alleged modules
are connected in parallel with that single capacitor (see, for example, figures 1 and 4).

In contrast to the requirements of claim 20, Rigby does not teach or suggest that
any alleged modular multi-level power converter includes a plurality of electrical
module energy stores and that each one of the multiplicity of modules includes a
respective one of the plurality of electrical module energy stores.

It is accordingly believed to be clear that none of the references, whether taken
alone or in any combination, either show or suggest the features of claims 11 and 20.”

	In response, the examiner submits that said limitations are taught by Colak in the current Non-Final Office Action.  Further, with respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 claims “further comprises an energy store connected to said modular multi-level converter”, however claim 11from which claim 16 depends recites in lines 5 - 8 “said modular multi-level power converter including a plurality of electrical module energy stores, each one of said multiplicity of modules including a respective one of said plurality of electrical module energy stores.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0153359, (hereinafter Colak) in view of An Improved Control Scheme for a Series-Capacitive Reactance Compensator Based on a Voltage-Source Inverter; (hereinafter Rigby), cited by Applicant(s).

Regarding claim 11, Colak discloses a series compensation device (e.g.  Figure 2a) for an electrical energy transmission network, the series compensation device comprising: a transformer (e.g.   3a) having a primary winding (e.g. left winding) and a secondary winding (e.g. right winding); said primary winding of said transformer connected in series in a phase line (e.g.  input upper phase line to 3a) of the energy transmission network; and a modular multi-level power converter (e.g.  1) including a multiplicity of modules forming an electrical module series circuit (e.g.  8a-8c), said modular multi-level power converter being connected to said secondary winding of said transformer (e.g.  3a), said modular multi-level power converter including a plurality of electrical module energy stores, each one of said multiplicity of modules including a respective one of said plurality of electrical module energy stores (e.g. paragraphs 020 – 021 recites “Embodiments of the present invention may be used for any type of MMC, having any topology”… “An MMC conventionally comprises, depending on suitable topology, any number of at least one phase-leg comprising a plurality of series connected (also called cascaded or chain-linked) converter cells. Each converter cell comprises a plurality of semiconductor switches forming e.g. a full-bridge (also called H-bridge) topology for a bipolar cell or a half-bridge topology for a unipolar cell.  Each converter cell also comprises an energy storage forming part of what is herein referred to as an intermediate DC circuit. The energy storage may e.g. comprise a battery or, preferably, a capacitor arrangement comprising any number of at least one capacitor”.).
Colak fails to explicitly disclose wherein the primary winding is connected in series with a first portion of the line and a second portion of the line, and wherein the primary winding is connected in between the first portion of the line and the second portion of the line.
Rigby (e.g. Fig. 4) teaches wherein the primary winding (e.g. having Vca) is connected in series with a first portion of the line (e.g. left portion having L of line a having current ia) and a second portion of the line (e.g. right portion of line a having current ia), and wherein the primary winding is connected in between the first portion of the line and the second portion of the line (e.g. winding having Vca).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Colak by wherein the primary winding is connected in series with a first portion of the line and a second portion of the line, and wherein the primary winding is connected in between the first portion of the line and the second portion of the line as taught by Rigby in order of being able to provide fast control of the magnitude of reactance in a transmission line, page 363.

Regarding claim 12, Colak discloses wherein said electrical module series circuit (e.g.  8a-8c) is one of three module series circuits of said modular multi-level power converter (e.g.  1), said three module series circuits forming a delta-connected circuit (e.g.  Paragraphs [0020]-[0021], [0026], [0028]).

Regarding claim 13, Colak discloses wherein said electrical module series circuit (e.g.  8a-8c) is one of six module series circuits of said modular multi-level power converter (e.g.  1), said six module series circuits forming a bridge circuit (e.g.  Paragraphs [0020]-[0021], [0026], [0028]).

Regarding claim 14, Colak discloses wherein each of said modules includes at least two respective electronic switching elements connected to said respective one of said electrical module energy stores (e.g.  Paragraphs [0020]-[0021], [0026], [0028]).

Regarding claim 15, Colak discloses wherein: said two electronic switching elements of said modules are disposed in a half-bridge circuit, or said modules each include said two respective electronic switching elements and two respective further electronic switching elements, said two electronic switching elements and said two further electronic switching elements being disposed in a full-bridge circuit (e.g.  Paragraphs [0020]-[0021], [0026], [0028]).

Regarding claim 16, Colak discloses which further comprises an energy store (e.g.  Paragraph [0021]: “energy storage”) connected to said modular multi-level power converter (e.g.  1).

Regarding claim 17, Colak discloses wherein said energy store (e.g.  Paragraph [0021]: “energy storage”) includes a plurality of mutually connected energy storage units (e.g.  Paragraph [0021]: “any number of at least one capacitor”).

Regarding claim 18, Colak discloses wherein said energy storage units are at least one of capacitors or batteries (e.g.  Paragraph [0021]: “energy storage may e.g. comprise a battery or, preferably, a capacitor arrangement”).
Regarding claim 19, Colak discloses which further comprises a control device (e.g.  Figure 1: 13) actuating said multi-level power converter for causing said multi-level power converter to generate a periodically temporally variable voltage (e.g. paragraph [0001] recites “The present disclosure relates to a method and device for correcting a Direct Current (DC) offset of a high-voltage (HV) Alternating Current (AC) output from a Modular Multilevel Converter (MMC)”. Paragraph [0032] recites “the HV AC signals of the MMC output terminals since the signals will have the grid fundamental frequency (e.g. 50 Hz)”.
Claims 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigby in view of Colak.

Regarding claim 20, Rigby (e.g. Figs. 4 - 6, pages 359 - 361) discloses a series compensation method for an electrical energy transmission network, the method comprising the following steps: using a modular multi-level power converter (e.g. voltage source inverter driven by PWM controller) to generate a periodically temporally variable voltage (e.g. compensating voltage at lower windings; Fig. 6); connecting a primary winding (e.g. having Vca) of a transformer in series in a phase line of an energy transmission network (e.g. having ia), wherein the primary winding is connected in series with a first portion of the line (e.g. left portion having L of line a having current ia) and a second portion of the line (e.g. right portion of line a having current ia), and wherein the primary winding is connected in between the first portion of the line and the second portion of the line (e.g. winding having Vca); applying the voltage from the multi-level power converter (e.g. by the voltage source inverter) to a secondary winding of the transformer (lower winding); obtaining a transformed voltage (e.g. Vca) on the primary winding by transforming, with the transformer, the voltage applied to the secondary winding; serially injecting the transformed voltage into the phase line of the energy transmission network (e.g. phase having ia), the modular multi-level power converter is connected to the secondary winding of said transformer (e.g. to lower winding).
	Rigby fails to disclose wherein the modular multi-level power converter includes a multiplicity of modules that form an electrical module series circuit, the modular multi-level power converter includes a plurality of electrical module energy stores, and each one of the multiplicity of modules includes a respective one of the plurality of electrical module energy stores.
Colak (e.g.  Fig. 2a) teaches wherein the modular multi-level power converter (e.g.  1) includes a multiplicity of modules that form an electrical module series circuit (e.g.  8a-8c), the modular multi-level power converter includes a plurality of electrical module energy stores, and each one of the multiplicity of modules includes a respective one of the plurality of electrical module energy stores (e.g. paragraphs 020 – 021 recites “Embodiments of the present invention may be used for any type of MMC, having any topology”… “An MMC conventionally comprises, depending on suitable topology, any number of at least one phase-leg comprising a plurality of series connected (also called cascaded or chain-linked) converter cells. Each converter cell comprises a plurality of semiconductor switches forming e.g. a full-bridge (also called H-bridge) topology for a bipolar cell or a half-bridge topology for a unipolar cell.  Each converter cell also comprises an energy storage forming part of what is herein referred to as an intermediate DC circuit. The energy storage may e.g. comprise a battery or, preferably, a capacitor arrangement comprising any number of at least one capacitor”.).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Colak by wherein the modular multi-level power converter includes a multiplicity of modules that form an electrical module series circuit, the modular multi-level power converter includes a plurality of electrical module energy stores, and each one of the multiplicity of modules includes a respective one of the plurality of electrical module energy stores as taught by Rigby in order of being able to 
provide compensation for DC offset, Abstract.

Regarding claim 23, Rigby discloses wherein the transformed voltage that is injected into the phase line of the energy transmission network simulates a connection of an impedance to the energy transmission network (col. 2, paragraph 03 in page 870 recites “This paper now describes the results of efforts to extend the original idea proposed by Ooi et al. into a working laboratory prototype of a series reactance compensator, capable of providing a specified and controllable magnitude of reactive compensation under steady state and transient conditions. The first step towards this goal was the extension of the scheme of Ooi et al. to enable a desired ohmic value of capacitive reactance Xc to be reproduced in the transmission line, and the results of this work have been described elsewhere. This initial scheme is that shown in Fig. 1, where the signal processing blocks were added to supply the correct magnitude signal at point c to ensure the reactive voltage injected by the inverter replicates the volt drop across a specified reactance Xc at any value of transmission line current).

Regarding claim 24, Rigby discloses wherein said modular multi-level power converter is configured to apply a periodically temporally variable voltage to the secondary winding of the transformer such that the primary winding of the transformer will inject a transformed voltage into the phase line of the energy transmission network  that simulates a connection of an impedance to the energy transmission network (col. 2, paragraph 03 in page 870 recites “This paper now describes the results of efforts to extend the original idea proposed by Ooi et al. into a working laboratory prototype of a series reactance compensator, capable of providing a specified and controllable magnitude of reactive compensation under steady state and transient conditions. The first step towards this goal was the extension of the scheme of Ooi et al. to enable a desired ohmic value of capacitive reactance Xc to be reproduced in the transmission line, and the results of this work have been described elsewhere. This initial scheme is that shown in Fig. 1, where the signal processing blocks were added to supply the correct magnitude signal at point c to ensure the reactive voltage injected by the inverter replicates the volt drop across a specified reactance Xc at any value of transmission line current).

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838